HALL, Acting Chief Judge.
The appellant, Manuel Garcia, challenges his conviction for first-degree murder. While we find no merit in the substantive issues he raises on this appeal, we do find that, pursuant to section 90.6063, Florida Statutes (1991), the interpreter he used at trial was entitled to compensation for translation services rendered in that proceeding. We therefore remand the instant case to the trial court to afford Garcia an opportunity to file a proper written motion for interpreter fees.
Accordingly, Garcia’s judgment and sentence are otherwise affirmed.
THREADGILL and ALTENBERND, JJ., concur.